Title: To Thomas Jefferson from Thomas Appleton, 28 July 1824
From: Appleton, Thomas
To: Jefferson, Thomas


Dear Sir
Leghorn
28th July 1824—
I receiv’d on the 14th of the present month, your letter under date of the 18th of May.—I have explain’d, with the utmost precision, both by letter, and di Viva Voce, to the Sculptor, all the dimensions for your eight chimney-peices, and I have no doubt, you will find them corresponding with your instructions.—Seven will be made of the best common Marble; and one of the large size, will be from a new quarry, lately discover’d, of a beautiful variety of colours; and will, as you suppos’d, cost about Double the white plain Marble; the whole amounting together, to One hundred & eighty Dollars.—there is an essential difference, between the marble & the polish, requir’d for chimney-mantles, and the quality and labour of architraves; and this will account for the increase of price you may observe.—I shall be Attentive to send them seperately, and not mix’d with the marble works for the University.—I pray you to accept the invariable expressionsof my great esteem & respect—Th: Appleton